United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 16-1925
                       ___________________________

                                Keith Allen Deaton

                      lllllllllllllllllllllPetitioner - Appellant

                                          v.

          Wendy Kelley, Director, Arkansas Department of Correction

                      lllllllllllllllllllllRespondent - Appellee
                                      ____________

                   Appeal from United States District Court
                for the Eastern District of Arkansas - Pine Bluff
                                 ____________

                             Submitted: May 5, 2017
                              Filed: May 5, 2017
                                 [Unpublished]
                                ____________

Before GRUENDER, ARNOLD, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

      Following a remand in Deaton v. Hobbs, 561 Fed. Appx. 584 (8th Cir. 2014)
(per curiam), the district court1 conducted an evidentiary hearing and afterward

      1
       The Honorable Brian S. Miller, Chief Judge for the United States District
Court for the Eastern District of Arkansas.
concluded that Keith Deaton was unable to meet the demanding actual-innocence
standard to toll the expiration of the statute of limitations for his 28 U.S.C. § 2254
petition. Accordingly, the district court denied Deaton’s habeas petition as untimely,
and he appeals. Because we agree with the district court that Deaton’s evidence was
not sufficient to establish that “no juror, acting reasonably, would have voted to find
him guilty beyond a reasonable doubt,” see McQuiggin v. Perkins, 133 S. Ct. 1924,
1928 (2013), we affirm.
                         ______________________________




                                         -2-